O’CONNELL, J.,
dissenting.
I agree with that part of the majority opinion holding that there was sufficient evidence to submit to the jury the issue of defendant Jones’ negligence.
I am of the opinion that there was also sufficient *354evidence of defendant Alford Logging, Company’s negligence to present a jury question.
As the majority opinion points out, plaintiff conceded at the trial that Alford was not liable on the basis of Jones’ negligence. But this concession does not preclude plaintiff from making out his case based upon the negligence of Alford. An employer of an independent contractor may be liable for the non-negligent conduct of an independent contractor if the employer himself is negligent. The question is, then, whether Alford has a duty to plaintiff under the circumstances of this case.
The law relating to the liability of an employer for the acts of an independent contractor is in a state of confusion and transition. The so-called “general rule” that an employer is not liable for the acts of an independent contractor has been increasingly diluted by exceptions “whose very number,” Prosser observes, “is sufficient to cast doubt upon the validity of the rule.”① Prosser notes that “The Restatement of Torts has devoted no less than twenty-one sections to the list.” One of these exceptions is stated in 2 Restatement (Second) of Torts §413 (1965):
“One who employs an independent contractor to do work which the employer should recognize as likely to create, during its progress, a peculiar unreasonable risk of physical harm to others unless special precautions are taken, is subject to liability for physical harm caused to them by the absence of such precautions if the employer
“(a) fails to provide in the contract that the contractor shall take such precautions, or
“(b) fails to exercise reasonable care to provide in some other manner for the taking of such precautions.”
*355The comment appended to Section 413 explains that the section has no reference to “a general anticipation of the possibility that the contractor may in some way be negligent. It is not concerned with the taking of routine precautions, of a kind which any careful contractor could reasonably be expected to take, against all of the ordinary and customary dangers which may arise in the course of the contemplated work. ** * * This section is concerned with special risks, peculiar to the work to be done, and arising out of its character, or out of the place where it is to be done, against which a reasonable man would recognize the necessity of taking special precautions.” (2 Restatement (Second) of Torts, at p. 385).
The comment further explains that the term “peculiar” used in the statement of the exception “does not mean that the risk must be one which is abnormal to the type of work done, or that it must be an abnormally great risk. It has reference only to a special, recognizable danger arising out of the work itself.”②
*356The question, then, is whether the work Alford entrusted to Jones was of a type which involved special risks against which a reasonable man would recognize the necessity of taking special precautions. The need for special precautions in the performance of the type of work delegated to Jones is made eminently clear by the Safety Code for Logging, Supplemental to The Basic Safety Code for the State of Oregon (May 15, 1958). The pertinent sections of this Code are as follows:
“1.12 Dangerous Trees and Snags within reach of landings, roads or rigging shall be felled before the regular operations begin.
“NOTE: Tall or rotten snags, rotten or leaning trees, or trees which are likely to be blown over or pulled down are among those considered dangerous.
ti# * # * #
“3.7 Fallers and buckers shall not work or be placed near any running lines, guylines or other units of operation that will endanger them or other workmen.
"* # * # #
“3.10 A flagman shall be stationed to direct traffic when there is danger in falling a tree adjacent to a cat road, motor road or railroad.
"* * * * *
“3.24 Fallers shall give timely warning to buckers and other persons in the vicinity of a tree about to be felled, indicating the direction of fall, and taking notice that such persons are not only out of reach of the tree but also in the clear of logs, fallen trees, snags or other trees which may be struck by the falling tree. Fallers shall * * * make sure that this warning has been heard and heeded by all [persons known to be] in the vicinity.”
*357Unless special precautions were taken, the felling of trees near the loading area was likely to create an unreasonable risk of harm to persons and property in the loading area. Under Restatement (Second) of Torts, § 413, Alford had an affirmative duty to see to it that all reasonable precautions were taken for plaintiff’s safety. There is sufficient evidence in this case to warrant a jury finding that Alford did not fulfill this duty.
Alford makes much of the fact that it had directed logging operations in another area some distance from the place of the accident and therefore had no knowledge that Jones was carrying on a falling operation in the loading area. Whether Jones felled the “leaner” tree as a part of the original falling and bucking operation in the loading area or waited, as he did, until later, is of no significance. The employer who delegates to an independent contractor work involving a special danger to others is not excused from liability by showing that he did not anticipate the particular act of negligence engaged in by the independent contractor.③
The majority makes a point of the fact that plaintiff’s complaint does not allege that Alford hired Jones as an independent contractor and further that no in*358structions were given by which the jury would be informed of the nature and extent of the duties owed by an employer of an independent contractor employed to perform an inherently dangerous activity. I do not think it is essential that the pleadings and instructions' specify the duty of the employer in such circumstances.
The special duty owed by the employer who employs an independent contractor to perform especially dangerous work is merely a corollary of the general rule that a person owes the duty of due care to others who may be endangered by activities he undertakes. The dangerous character of the work entrusted to another is merely a part of the circumstances which the jury must consider in deciding whether the defendant has met the duty which the law has imposed upon him: The general instructions on negligence are sufficient, in my opinion, to submit for the jury’s consideration the question of Alford’s responsibility for providing safeguards against the hazards of felling dangerous trees.
The judgment should be affirmed.

 Prosser on Torts, § 70, p. 481 (3d ed 1962).


 The term “peculiar unreasonable risk” used in Section 413 apparently is regarded by the drafters of the Restatement as having the same meaning as “inherently dangerous.” Thus in the comment to Section 427, which states the exception to the rule of non-liability where the “work involv[es] a special danger * * * which the employer knows * * * to be inherent in or normal to the work,” it is explained that
«* * * xt is not, however, necessary to- the employer’s liability that the work be of a kind which cannot be done without a risk of harm to others, or that it be of a kind which involves a high degree of risk of such harm, or that the risk be one of very serious harm, such as death or serious bodily injury. It is not necessary that the work call for any special skill or care in doing it. It is sufficient that work of any kind involves a risk, recognizable in advance, of physical harm to others which is inherent in the work itself, or normally to be expected in the ordinary course of the usual or prescribed way of doing it, or that the employer has special reason to contemplate such a risk under the particular circumstances under which the work is to be done.” Id. at p. 416.


 “* * * [I]t seems questionable whether the absence of ‘expectation’ as regards the commission of a particular act of negligence is an appropriate criterion for determining the applicability of a doctrine which has reference to the character of the stipulated work as a whole. The essence of that doctrine, it is submitted, is that, if the work is of such a nature as to bring it within the category * * *, the employer is subject to a positive duty to see that it is carefully performed in all details. If this view is correct, the employer’s responsibility must extend to every negligent act of the contractor and his servants which is in a reasonable sense incidental to the work, irrespective of whether it was ‘expected’ or not. * * *” 23 ALR 1016, 1027 (1923).